Case 1:20-cv-01187-WJM-GPG Document 42 Filed 11/02/20 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

  Civil Action No. 20-cv-1187-WJM-GPG

  NATIONAL SURETY CORPORATION,

         Plaintiff,

  v.

  BETH S. BOZEMAN, Trustee of the Bear Claw Qualified Personal Residence Trust,
  and
  TRACY DENISE BOZEMAN, an individual,

         Defendants.


                  ORDER GRANTING AMENDED MOTION TO INTERVENE


         Plaintiff National Surety Corporation sues Defendants Beth S. Bozeman and

  Tracy Denise Bozeman for negligence and breach of contract following a fire that

  occurred on July 17, 2018 in a condominium unit in Steamboat Springs, Colorado.

  (ECF No. 26.) National Surety alleges that Defendants were negligent in their

  installation and oversight of a clothes dryer in the unit that caused the fire. (Id.)

         This insurance dispute is before the Court on Putative Intervenor State Farm Fire

  & Casualty Company’s Amended Motion to Intervene (the “Motion”), which is

  unopposed. (ECF No. 41.) State Farm insured a unit two stories below the unit in

  which the fire started and paid damages in the same fire as the one that is the subject

  of the main action. (Id. at 1.) Although the Motion is unopposed, the Court nonetheless

  examines it on its merits to ensure that the proposed intervenor will materially contribute

  to, not distract from, this dispute.
Case 1:20-cv-01187-WJM-GPG Document 42 Filed 11/02/20 USDC Colorado Page 2 of 4




            Federal Rule of Civil Procedure 24(a)(2) provides that, on timely motion, the

  Court must permit intervention as of right to anyone who “claims an interest relating to

  the property or transaction that is the subject of the action, and is so situated that

  disposing of the action may as a practical matter impair or impede the movant’s ability

  to protect its interest, unless existing parties adequately represent that interest.” The

  Tenth Circuit has “construed the plain language of this rule to mean that a nonparty

  seeking to intervene as of right must establish (1) timeliness, (2) an interest relating to

  the property or transaction that is the subject of the action, (3) the potential impairment

  of that interest, and (4) inadequate representation by existing parties.” Barnes v. Sec.

  Life of Denver Ins. Co., 945 F.3d 1112, 1121 (10th Cir. 2019) (internal quotation marks

  omitted).

            Timeliness. State Farm moved to intervene before the Case Management

  Conference, in which it participated.1 State Farm represents that, should the Court

  grant the Motion, it would not affect any of the deadlines set, and given that trial has not

  been set, no delay is contemplated. (ECF No. 41 at 4.) The Court finds the Motion is

  timely.

            Interest and Impairment. Like National Surety, State Farm intends to allege

  negligence against Defendants in their installation or supervision of a clothes dryer in a

  building in Steamboat Springs. (Id. at 5.) State Farm insured an owner in a unit in that

  building and alleges that the same fire damaged its insured’s property. Thus, State


            1
            The Court notes that State Farm filed an unopposed motion to intervene on July 14,
  2020. (ECF No. 31.) On October 27, 2020, the Court denied that motion without prejudice for
  failure to establish the requisite factors under Barnes. (ECF No. 40.) State Farm filed the
  Motion that same day. (ECF No. 41.)

                                                 2
Case 1:20-cv-01187-WJM-GPG Document 42 Filed 11/02/20 USDC Colorado Page 3 of 4




  Farm’s interests are related to the transaction at issue in this case.

         State Farm argues that, should the Court not permit it to intervene, a final verdict

  here would be final as to State Farm. Further, the statute of limitations has arguably

  run on the claim, making it imperative that State Farm participate in this action and not

  wait for a favorable finding against Defendants.

         The Court finds that State Farm has stated an adequate interest and a potential

  impairment of it, depending on the outcome of this case.

         Adequacy of Current Representation. The Tenth Circuit has characterized a

  proposed intervenor’s burden on this element

                as “minimal.” “The possibility of divergence need not be
                great in order to satisfy th[is] burden.” “An intervenor need
                only show the possibility of inadequate representation.”
                Only “when the objective of the applicant for intervention is
                identical to that of one of the parties” is representation
                considered to be adequate.

  Barnes, 945 F.3d at 1124 (citations omitted; emphasis and alternations in original).

         Here, State Farm notes that National Surety has incurred different damages in

  connection with a different party than relevant to State Farm. Thus, State Farm must

  establish its own damages and cannot rely on National Surety to do so, as National Surety

  has no incentive to protect State Farm’s interests.

         The Court finds this sufficient to show a possibility of inadequate representation.

         Accordingly, for the reasons set forth above, the Court ORDERS as follows:

         1.     Putative Intervenor State Farm Fire & Casualty Company’s Amended

                Motion to Intervene (ECF No. 41) is GRANTED; and




                                               3
Case 1:20-cv-01187-WJM-GPG Document 42 Filed 11/02/20 USDC Colorado Page 4 of 4




        2.    The parties and the Clerk of Court shall adopt the following caption going

              forward:

              NATIONAL SURETY CORPORATION,

              Plaintiff, and

              STATE FARM FIRE & CASUALTY COMPANY,

              Intervenor-Plaintiff,

              v.

              BETH S. BOZEMAN, Trustee of the Bear Claw Qualified Personal
              Residence Trust, and
              TRACY DENISE BOZEMAN, an individual,

              Defendants.



        Dated this 2nd day of November, 2020.

                                                BY THE COURT:




                                                William J. Martínez
                                                United States District Judge




                                            4
